                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF WISCONSIN


 DEMETRIUS BLANKENSHIP,

                              Plaintiff,
                                                                 OPINION and ORDER
        v.
                                                                      17-cv-847-jdp
 AMERICAN PHOENIX,

                              Defendant.


       Pro se plaintiff Demetrius Blankenship is suing his former employer American Phoenix

for race discrimination and retaliation under Title VII of the Civil Rights Act. Two motions are

before the court: (1) Blankenship’s motion to compel discovery, Dkt. 10; and (2) Blankenship’s

motion for leave to amend his amend his complaint, Dkt. 15. For the reasons explained below,

I will deny both motions.



                                           ANALYSIS

A. Motion to compel

       In his opening brief, Blankenship alleges that the parties agreed to an informal stay of

discovery in April 2018 while the they attempted to mediate the case. After making an offer to

American Phoenix without hearing a response, Blankenship asked defense counsel in late

August “how American Phoenix wanted to proceed.” When Blankenship did not receive a

response by his requested August 31 deadline, he filed the motion to compel responses to

several sets of interrogatories and a request for production of documents. Dkt. 10. Blankenship

does not say when he served his discovery requests on American Phoenix or when he expected

American Phoenix to prepare discovery responses.
       American Phoenix does not dispute most of Blankenship’s account, but it also does not

say when it received Blankenship’s discovery requests. Regardless, it says that it served

“complete responses” to the requests on September 13. Dkt. 12, at 2.

       The bulk of Blankenship’s reply brief (filed more than three weeks after his deadline) is

devoted to the question whether American Phoenix acted reasonably during the discovery stay.

But that is not the question raised in Blankenship’s motion to compel. He does not allege that

American Phoenix missed a deadline for responding to his discovery requests and he does not

deny that American Phoenix provided discovery responses on September 13.

       Blankenship states generally that the documents American Phoenix provided are

“irrelevant, non-responsive, and totally opposite to the documentation requested.” Dkt. 17, at

2. But if Blankenship wants the court to order American Phoenix to supplement its discovery

responses, he must do more than raise a vague objection. Rather, he must: (1) identify the

particular discovery request at issue; (2) explain why American Phoenix’s response to that

request is not sufficient; and (3) identify the additional discovery that he believes American

Phoenix should provide. Because Blankenship did not do any of those things, I will deny his

motion to compel.

B. Motion for leave to amend his complaint

       Blankenship seeks leave to amend his complaint to add two defendants, Kevin Gingras

and Karen Mueller, employees of American Phoenix who Blankenship says were involved in

discriminating against him. But “there is no individual liability under Title VII.” Nischan v.

Stratosphere Quality, LLC, 865 F.3d 922, 930 (7th Cir. 2017). The plaintiff must sue his

employer, which is what Blankenship has already done. Even if it were possible to sue

individuals under a different legal theory, I would deny Blankenship’s motion as untimely and


                                               2
unfairly prejudicial. See Heng v. Heavner, Beyers & Mihlar, LLC, 849 F.3d 348, 354 (7th Cir.

2017). Blankenship filed this lawsuit a year ago and the deadline for filing dispositive motions

is December 17, 2018. Blankenship identifies no reason in his motion for waiting so long to

seek leave to amend. If I were to allow him to amend his complaint now, I would have to strike

the schedule to allow the new defendants to be served and conduct their own discovery, but

that would be unfair to American Phoenix. So I will deny Blankenship’s motion for leave to

amend his complaint.



                                           ORDER

       IT IS ORDERED that Demetrius Blankenship’s motion to compel, Dkt. 10, and motion

for leave to file an amended complaint, Dkt. 15, are DENIED.

       Entered November 16, 2018.

                                            BY THE COURT:

                                            /s/
                                            ________________________________________
                                            JAMES D. PETERSON
                                            District Judge




                                               3
